¶77 (dissenting) — I fully concur with Justice Fairhurst’s dissent. I write separately to address the consequences of allowing police officers to collect evidence by impersonating lawyers. I strongly disagree with the majority’s conclusion such evidence is admissible.
Chambers, J.
¶78 Creative and inventive police work should be encouraged. But the police must work within the rule of law. I can say it no better than Justice Thurgood Marshall:
[Gjood police work is something far different from catching the criminal at any price. It is equally important that the police, as guardians of the law, fulfill their responsibility to obey its commands scrupulously. For “in the end life and liberty can be as much endangered from illegal methods used to convict those thought to be criminals as from the actual criminals themselves.”
Brewer v. Williams, 430 U.S. 387, 407, 97 S. Ct. 1232, 51 L. Ed. 2d 424 (1977) (Marshall, J., concurring) (quoting Spano v. New York, 360 U.S. 315, 320-21, 79 S. Ct. 1202, 3 L. Ed. 2d 1265 (1959)). Justice Marshall was right. As judges, it is our sworn duty to preserve the integrity of that rule of law. Allowing the police to impersonate attorneys in order to *395trick a man into incriminating himself undermines the rule of law in a particularly pernicious way, and courts should not be shy about saying so.
¶79 This is not a new principle. Well over a hundred years ago, the Michigan Supreme Court considered the admissibility of a “confession” made by a defendant to a detective posing as an attorney. It ruled that “Confidential communications made in reliance upon the supposed relation of attorney and client, whether the party assuming to act as such is an attorney or not, are excluded upon the plainest principles of justice.” People v. Barker, 60 Mich. 277, 297, 27 N.W. 539 (1886); accord State v. Russell, 83 Wis. 330, 338, 53 N.W. 441 (1892) (“The rule is invariable that confidential communications made to one falsely pretending to be the counsel of the accused are privileged.”).
¶80 This is because the right to representation is the foundation upon which our system of justice is built. The attorney/client privilege is the cornerstone of that foundation. The privilege protects both the client’s communications and physical objects. State ex rel. Sowers v. Olwell, 64 Wn.2d 828, 831, 394 P.2d 681 (1964). Further, Washington law provides privacy protection for attorney/client communications. RCW 5.60.060(2)(a). While attorneys may, under some circumstances, be required to turn over objects given to them by their clients, it must be done consonant with our ethical rules. Olwell, 64 Wn.2d at 834-35. What happened here was not consonant with those rules. The proper administration of justice requires stringent protection of full and frank communications between attorneys and their clients.
¶81 Here the police created a fictitious law firm, posed as attorneys, and specifically solicited John Athan to be their client. This is serious business. It implicates the Sixth Amendment right to counsel. Washington law prohibits a nonattorney from holding himself or herself out as an attorney. RCW 2.48.180(2)(a). The first violation is a misdemeanor, the second a felony. RCW 2.48.180.
*396¶82 As Justice Brandéis warned us long ago, “[cjrime is contagious. If the Government becomes a lawbreaker, it breeds contempt for law; it invites every man to become a law unto himself; it invites anarchy.” Olmstead v. United States, 277 U.S. 438, 485, 48 S. Ct. 564, 72 L. Ed. 944 (1928) (Brandeis, J., dissenting). This court, at the very least, should honor the notion that we are a nation under laws by not opening the courtroom doors to the fruit of such conduct.
¶83 While posing illegally as lawyers in a law firm, the police invited Athan to communicate with them as a client. Athan responded to the supposed law firm’s solicitation by signing an authorization form allowing the law firm to represent him in a class action. Athan sent it to what he reasonably believed was a law firm representing his interest. The trial court quite properly found that the police engaged in the unauthorized practice of law. We are given to understand that no charges are contemplated. Wash. State Supreme Court oral argument, State v. Athan, No. 75312-1 (Jan. 26, 2006), at approx. 40 min., 50 sec., audio recording by TVW, Washington State’s Public Affairs Network, available at http://www.tvw.org.
¶84 Police intrusion into the attomey/client privilege is improper and should not be condoned by any court of law, no matter who the “client” is. Our traditions have recognized for a very long time that being a “ ‘bad man is not a sufficient excuse; for the guilty are almost always the first to suffer those hardships which are afterwards used as precedents against the innocent.’ ” Moran v. Burbine, 475 U.S. 412, 437, 106 S. Ct. 1135, 89 L. Ed. 2d 410 (1986) (Stevens, J., dissenting) (quoting 1 Thomas Babington Macaulay, The History of England 482 (1849) (1968 ed.)). Permitting this unlawful and unethical conduct of the police undermines the right of representation — the ability of all people to communicate freely with their attorneys without fear that the communications will be used against them.
¶85 Attorneys are bound by the rules of professional conduct and the ethical rules that undergird them. The *397police, masquerading as lawyers, engaged in the unauthorized practice of law. I believe those who pretend to be lawyers should be bound by lawyers’ ethical rules. Cf. Jones v. Allstate Ins. Co., 146 Wn.2d 291, 305, 45 P.3d 1068 (2002) (nonlawyers practicing law are held to the same duties of care as lawyers).
¶86 This court should discourage the police from impersonating officers of the court. The city of Seattle expressly prohibits the commingling of law enforcement duties and other professional responsibilities. Seattle City Charter art. VI, § 5. Yet newly armed with colorable authority of law, Seattle’s police officers (and those of any other jurisdiction) may now pose as attorneys without the encumbrance of even the most basic professional responsibilities, indeed without any criminal culpability.
¶87 Permitting police to impersonate attorneys undermines the necessary trust between attorney and client. Clients will be discouraged from speaking freely with their attorneys. But “[t]he Sixth Amendment recognizes the right to the assistance of counsel because it envisions counsel’s playing a role that is critical to the ability of the adversarial system to produce just results.” Strickland v. Washington, 466 U.S. 668, 685, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). If attorneys cannot be trusted, their role cannot be fulfilled and our whole system of justice is undermined. “Nothing can destroy a government more quickly than its failure to observe its own laws, or worse, its disregard of the charter of its own existence.” Mapp v. Ohio, 367 U.S. 643, 659, 81 S. Ct. 1684, 6 L. Ed. 2d 1081 (1961).
¶88 As reluctant as I am to risk letting a murderer free, such is the price of a free society.11 Because the communi*398cation was privileged, I would suppress the evidence as the fruit of that communication. Accordingly, I respectfully dissent.
Sanders, J., concurs with Chambers, J.

 I, again, believe that Justice Thurgood Marshall was correct when he opined:
The heinous nature of the crime is no excuse ... for condoning knowing and intentional police transgression of the constitutional rights of a defendant. If Williams is to go free — and given the ingenuity of Iowa prosecutors on retrial or in a civil commitment proceeding, I doubt very much that there is any chance a dangerous criminal will be loosed on the streets, the bloodcurdling cries of the dissents notwithstanding — it will hardly be because he deserves it.
*398It will be because Detective Learning, knowing full well that he risked reversal of Williams’ conviction, intentionally denied Williams the right of every American under the Sixth Amendment to have the protective shield of a lawyer between himself and the awesome power of the State.
Brewer, 430 U.S. at 408-09 (Marshall, J., concurring).